Exhibit 10.82

AMENDMENT TO REVOLVING CREDIT NOTE

THIS AMENDMENT TO REVOLVING CREDIT NOTE (the “Amendment”) is made as of the 26th
day of November, 2014, by and among, Dover Saddlery, Inc., a Delaware
corporation (“Dover DE”), Dover Saddlery, Inc., a Massachusetts corporation,
Smith Brothers, Inc., a Texas corporation, Dover Saddlery Retail, Inc., a
Massachusetts corporation and Dover Saddlery Direct, Inc., a Massachusetts
corporation (hereinafter, each with Dover DE, individually a “Borrower”, and
collectively the “Borrowers”) and Citizens Bank, N.A. (f/k/a RBS Citizens,
National Association), a national banking association, with a principal place of
business at 900 Elm Street, Manchester, New Hampshire 03101 (hereinafter the
“Lender”);

WHEREAS, Borrowers executed and delivered to Lender a Revolving Credit Note
dated December 11, 2007 (as the same has been, is being, and may hereafter be
amended, the “Revolving Credit Note”)in the current principal amount of up to
Fifteen Million Dollars ($15,000,000.00); and

WHEREAS, the parties wish to further amend the Revolving Credit Note to reflect
a temporary increase in the amount of the line of credit by Two Million Dollars
($2,000,000.00) for sixty (60) days.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, the parties agree as follows:

1. DEFINITIONS.

Any capitalized term not otherwise defined herein shall have the meaning set
forth in the Note.

2. AMENDMENTS.

For the sixty (60) day period commencing on the date hereof, and continuing
until Borrowers have repaid all of the amounts borrowed under the temporary
sixty (60) day increase in the Revolving Line of Credit, the Principal Amount is
increased to Seventeen Million Dollars ($17,000,000.00).

3. FULL FORCE AND EFFECT.

In all other respects and except as specifically amended hereby, the Revolving
Credit Note remains in full force and effect and Borrowers agree to be bound
thereby.

4. NO FURTHER AMENDMENTS.

Borrowers confirm and agree that the amendments contained herein shall in no way
be construed as an obligation on the part of Bank to further amend or extend the
Revolving Credit Note or any other Instrument. This Amendment is not a novation.

5. AUTHORITY.

Borrowers warrant that they has full power and authority and has taken all
necessary corporate and other action and procured all necessary consents to
execute and deliver this Amendment and perform its obligations hereunder.

[PAGE ENDS HERE, SIGNATURE PAGE(S) TO FOLLOW]

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on their behalf by the persons signing below who are thereunto duly
authorized, as of the day and year first above-written.

BORROWERS:

DOVER SADDLERY, INC.

(a Delaware Corporation)

      ______________________________   By: ______________________________
Witness   Stephen L. Day     Title: President     DOVER SADDLERY, INC.     (a
Massachusetts Corporation)      
Witness  
By:      
Stephen L. Day
Title: Chairman of the Board
   
SMITH BROTHERS, INC.
     
Witness  
By:      
Stephen L. Day
Title: Chairman of the Board
   
DOVER SADDLERY RETAIL, INC.
     
Witness  
By:      
Stephen L. Day
Title: Chairman of the Board

2

      ______________________________   By: ______________________________
Witness   Stephen L. Day     Title: President     DOVER SADDLERY, INC.     (a
Massachusetts Corporation)    
DOVER SADDLERY DIRECT, INC.
     
Witness  
By:      
Stephen L. Day
Title: Chairman of the Board
   
LENDER:
   
CITIZENS BANK, N. A.
     
Witness  
By:      
Name:
   
Title:

3